Citation Nr: 0017667	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-15 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A. L., and O. R.



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  No competent medical evidence has been presented to 
demonstrate a nexus between bilateral hearing loss and any 
disease or injury in service.  

2.  No competent medical evidence has been presented to 
demonstrate a nexus between tinnitus and any disease or 
injury in service.  

3.  No competent medical evidence has been presented to 
demonstrate a nexus between headaches and any disease or 
injury in service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. § 5107(a).  

3.  The veteran has not submitted a well-grounded claim for 
service connection for headaches.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) appear to have 
been lost in the fire at the National Personnel Records 
Center (NPRC) in 1973.  However, his January 1955 separation 
examination report is of record.  At the time of separation 
from service, the examination revealed 15/15 hearing 
bilaterally, on whispered voice, and no abnormalities of the 
ear, nose, or throat.  Neurological examination was also 
normal.  

In March 1993 the veteran submitted a claim for compensation 
or pension.  He reported that he had hearing loss, but did 
not report headaches or tinnitus.  He indicated that he had 
received no treatment in service or since for hearing loss.

Post service private and VA records dated from 1992 through 
1998 are of record.  These documents include numerous 
audiometric tests that reflect bilateral hearing loss.  The 
earliest diagnosis of hearing impairment was on VA testing in 
August 1993.  At that time, the veteran reported exposure to 
heavy bombing during his time in Korea, and that people now 
told him that his hearing was diminished.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
25
45
50
LEFT

10
10
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The diagnosis was moderate high 
frequency sensorineural hearing loss in the right ear and a 
mild high frequency sensorineural hearing loss in the left 
ear.  There were no reported findings referable to tinnitus 
or headaches.

Additional records show that on VA outpatient treatment in 
June 1994, the veteran was evaluated for elevated blood 
pressure.  He denied experiencing any headaches.  He 
complained of headaches on VA outpatient treatment in 
September 1994, but no diagnosis was reported.  During VA 
outpatient treatment in October 1994, he reported a history 
of hearing loss since service.  

On VA outpatient treatment in January 1996, the veteran 
complained of intermittent tinnitus.  No diagnosis was 
reported.  On VA audiology evaluation in December 1997 the 
veteran again reported a history of intermittent tinnitus.  
There was no diagnosis of tinnitus.

The claims file also contains numerous statements dated in 
February 1999 from various members of the veteran's family.  
A letter co-signed by the veteran's children attest to the 
fact that they noticed that the veteran complained of 
headaches in the 1960s, and that he exhibited a hearing loss 
too.  Others statements by his sisters, brother-in-law, and 
cousin attest that they noticed that he had hearing problems 
and headaches after discharge from service.  Two of the 
statements reflect that his headaches and hearing problems 
began approximately 6 to 7 years after leaving service.  

At a personal hearing before a hearing officer at the RO in 
March 1999, the veteran testified that he handled explosives 
as a construction engineer during service.  Hearing [Hrg.] 
Transcript [Tr.] at 2-3.  He did not, however, engage in 
combat with the enemy.  Tr. at 4.  He recalled experiencing 
ringing in the ears after exposure to explosions during 
service.  Tr. at 5.  He also testified that he was treated 
for complaints of headaches during service.  Tr. at 8.  He 
was first told that he had a hearing loss in the early 1990s.  
Tr. at 10.  Another witness, A.L., recalled that the veteran 
exhibited hearing loss in 1969.  His hearing impairment had 
worsened over the years.  Tr. at 11.  O.R. testified that she 
took the veteran to the hospital on one occasion due to 
severe headaches.  She also attested to the severity of the 
veteran's current hearing loss.  Tr. at 12.  The veteran 
stated that treatment referred to by O.R. was at the General 
Hospital in Los Angeles.  Tr. at 17.  He also recalled 
treatment at Kaiser Permanente in the 1970s for his 
complaints.  Tr. at 22.  

The record reflects that the RO attempted to obtain records 
from Kaiser Permanente and the County General Hospital in Los 
Angeles without success.  

Criteria

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types, and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

Analysis

The veteran's representative contends that pursuant to the 
Veterans Benefits Administration Manual M21-1 (M21-1), VA has 
a duty to assist him in developing the evidence relevant to 
his claim, regardless of whether the claim is well grounded.  
The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
requests that the claim be remanded in order to fulfill this 
duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.  The Court 
specifically invalidated the provisions of M21-1, Part VI, 
Para. 2.10(f), relied upon by the veteran's representative in 
the instant case.

In VBA Letter 20-99-60 (August 30, 1999), the Veterans 
Benefits Administration announced that effective immediately 
ROs must determine that a claim is well grounded prior to 
offering assistance in the development of that claim.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing his case.

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board must point out, 
however, that it does not read into O'Hare the presumption 
that the missing medical records would, if they still 
existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that when a veteran's service 
medical records are lost or destroyed, VA has a duty to 
advise the veteran of alternative methods to assist him in 
supporting his claim.  
Garelo v. Derwinski, 2 Vet. App. 619 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  In the present case, a 
review of the record reflects that numerous attempts were 
made to obtain the veteran's SMRs and additional post service 
treatment records in support of the veteran's claim without 
success.  The record also reflects that the veteran was 
advised of the need for additional information in 
correspondence sent to him from the RO in June 1998.  To that 
end, lay statements and additional private and VA outpatient 
treatment records were associated with the claims folder, and 
a RO hearing was held.

Hearing Loss

In the present case, the Board acknowledges the contentions 
made by the veteran during the current appeal that he has a 
bilateral hearing loss of service origin.  Significantly, 
however, the service separation examination demonstrated that 
his hearing was normal.  

Moreover, the first post service medical evidence showing 
hearing loss is dated in 1993.  The veteran has, however, 
reported a history of noise exposure in service.  Such 
exposure is consistent with his duties as a combat engineer, 
and he is competent to report such exposure.  He has also, at 
times, reported a continuity of hearing loss symptoms since 
service.  However, there is no competent evidence linking the 
current hearing loss to the reported continuity of 
symptomatology or to the noise exposure in service.  See 
Savage.

In the absence of competent evidence of a nexus between 
current hearing loss and service or of a link between such 
hearing loss and the continuity of symptomatology, the claim 
is not well grounded and must be denied.

Headaches and Tinnitus

The veteran has also, at times, reported that he experienced 
headaches and ringing in his ears in service.  He has also, 
at times, reported that he experienced a continuity of such 
symptomatology after service.  He would appear to be 
competent to report such symptomatology.

The record documents scattered recent complaints of tinnitus 
and headaches, but contains no diagnosis of a headache 
disorder or tinnitus.  Thus there is no competent (medical) 
evidence of a current disability.  Even if the veteran's 
complaints could be construed as competent evidence of a 
current disability (and the court precedent discussed above 
holds that they cannot), his complaints of tinnitus and 
headaches have not been attributed to military service by any 
competent medical professional.  

The claims folder contains no competent evidence associating 
the veteran's tinnitus, or headaches, which were first 
documented many years after his separation from service, to 
his active military duty (either having their onset during 
service or as the product of continued symptoms since 
service).  Competent medical evidence of a nexus between 
current disability and a veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet. App. 134 (1994).  Such evidence is lacking 
in this case.  In other words, no one with sufficient 
expertise has provided an opinion that the veteran has a 
bilateral hearing disability, tinnitus, or headaches, which 
is traceable to his military service, either having its onset 
during service or as the product of continued symptoms since 
service.  Consequently, the veteran's claim of service 
connection for bilateral hearing loss, tinnitus, and 
headaches must be found to be not well grounded.  Caluza, 
supra.

While the veteran and members of his family are competent to 
report manifestations of a disorder perceptible to a lay 
party, they are not competent to link those manifestations to 
service.  That is, lay persons cannot express opinions as to 
medical diagnosis or etiology.  Espiritu, supra.  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.  

The claim of entitlement to service connection for tinnitus 
is denied.  

The claim of entitlement to service connection for headaches 
is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

